DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 05/04/2022. Claims 1-5 and 7 are currently amended, claim 6 is previously presented and claims 8-18 are withdrawn. Accordingly claims 1-7 are examined herein.
 Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-7 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yang (CN105835362 – of record with English Machine Translation Attached) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Yang (CN105835362 – of record with English Machine Translation Attached) further in view of Maggiore (US 2017/0335271) and/or Lipson (US 2006/0156978).
Regarding claim 1, Yang teaches a 3D printing tool and assembly for dispensing multiple materials (see Fig. 1; [0002] off the English translation attached) comprising: 
a barrel holder assembly (wheel turntable (9)) having at least two barrel orifices (7) extending from a top end of the barrel holder assembly through to a bottom end of the barrel holder assembly (i.e. the heating head fixing seat (7) is installed on the oblique side of the wheel turntable (9)) (see Fig. 1;[0014] and [0017] of the attached translation), wherein at least one of the at least two barrel orifices is oriented at an angle from the vertical within the barrel holder assembly (i.e. the various barrel orifices (7) are placed relative to each other such that when one is oriented vertically, the others are at an angle with respect to the vertical orifice) (see Fig. 1); and at least two material distribution barrels (heating head (5)) each removably positioned within each of the at least two barrel orifices (7) (i.e. the rotary device 3D printer switching device includes a support rod (1) fixedly installed on the bottom support plate (2) and the distribution barrels heating head (5) is installed on the fixing seat (7), wherein the installation of the distribution barrels (5) in the barrel orifice  (7) not include the fact of fixed installation like the connection between the support elements implies that the distribution barrels are removable from the barrel orifice) (see Fig.1 and [ 0014] and [0017-0018] of the attached translation attached).
Alternatively, If Applicant disagrees with Examiner’s Interpretation of Yanng discloses at least two material distribution barrels each removably positioned within each of the at least two barrel orifices, then, in the same field of endeavor, 3D bio-printers, Maggiore teaches a dispensing device for supply both a structural material and a biological material for additive manufacturing (see Fig. 2A), comprises a barrel holder assembly  (sleeves (154) and (156)) having at least two barrel orifices extending from a top end of the barrel holder assembly and at least two material distribution barrels ((162) and (164)) each removably positioned within each of the at least two barrel orifices (see Fig.2C-2D;[0023] and [0066-0070]). 
In the same field of endeavor, 3-D printers, Lipson teaches a material deposition tool (18) for fabricating a living three-dimensional structure (see Fig. 2;[0010]), comprises barrel holder assembly  (material cartridge (26)) having at least two barrel orifices extending from a top end of the barrel holder assembly and at least two material distribution barrels (syringes (66) that contains material to be deposited through syringe needles (68) each removably positioned within each of the at least two barrel orifices (see Fig. 2 and Fig.8A-8D;[0051],[0057] and [0078-0080]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified 3D printing tool and assembly as taught by Yang with at least two material distribution barrels each removably positioned within each of the at least two barrel orifices as taught by Maggiore and/or Lipson in order to provide material distribution barrels allowing a biological material to be added to structural material and scaffolding to efficiently, easily form a plurality of objects under sterile conditions and to produce multiple products from different building materials (see [0005] of Maggiore).
Regarding claim 2, Yang further  teaches the 3D printing tool and assembly, wherein each of the at least two barrel orifices (7) is disposed at an angle relative to the other within the barrel holder assembly (9) (see Fig. 1).
Regarding claim 3, Yang further teaches the 3D printing tool and assembly, wherein each of the at least two barrel orifices is disposed at an angle of from 1° to 90° relative to the other within the barrel holder assembly (i.e. the barrel orifices (7) are placed such that, relative to each other, they are disposed at an angle when mounted on barrel holder assembly (9)) (see Fig. 1).
Regarding claim 4, Yang further teaches the 3D printing tool and assembly, wherein each of the at least two material distribution barrels has a barrel tip (6) disposed at a first end of each of the at least two material distribution barrels positioned proximate to the bottom end of the barrel holder assembly (see Fig. 1;[0017-0018] of the attached translation).
Regarding claim 5, Yang further teaches the 3D printing tool and assembly, wherein each of the at least two material distribution barrels (5) comprise building material (see Fig.1; [0011] and [0017-0018] of the attached translation).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN105835362 – of record with English machine translation Attached) alone/or in view of  Maggiore (US 2017/0335271) and/or Lipson (US 2006/0156978) as applied to claim 5 above, and further in view of Golway (US 2015/0105891 – of record).
Regarding claim 6, Yang does not explicitly teach wherein the building material comprises genetic material, organic material, biomaterial, organic powder, inorganic powder, metal alloy powder, stainless steel powder, cobalt alloy powder, copper alloy powder, diamond catalyst alloy powder, nickel alloy powder, polymeric compounds, polymeric powder, polymeric resin, elastomeric compounds, elastomeric powder, elastomeric resins, or combinations thereof.
In the same filed of endeavor, 3D printing systems, Golway teaches bio-assembly system for fabricating 3D complex tissue structures from a biomaterials (see Fig. 1;[0008],[0016] and [0038]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified 3D printing tool and assembly as taught by Yang with the building material comprises biomaterial as taught by Golway in order to fabricate and/or analyze complex tissue structures and producing large volume fabrication of synthetic biological constructs, including functional tissues and organs (see [0002-0004]).
Regarding claim 7, Yang further teaches the 3D printing tool and assembly, wherein each of the at least two material distribution barrels comprise different building material (see Fig.1; [0011] and [0017-0018] of the attached translation).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstantinos (US 2015/0140147 – of record) in view of Maggiore (US 2017/0335271) alone/or Lipson (US 2006/0156978).
Regarding claim 1, Konstantinos a 3D printing tool and assembly (a 3D printer extrusion assembly (100))  for dispensing multiple materials (see Fig.1) comprising: a barrel holder assembly (front plate (5)) having at least two barrel orifices (13) extending from a top end of the barrel holder assembly through to a bottom end of the barrel holder assembly, wherein at least one of the at least two barrel orifices is oriented at an angle from the vertical within the barrel holder assembly (see Fig. 1;[0027-0029]).  Konstantinos does not teach that the at least two material distribution barrels each removably positioned within each of the at least two barrel orifices.
In the same field of endeavor, 3D bio-printers, Maggiore teaches a dispensing device for supply both a structural material and a biological material for additive manufacturing (see Fig. 2A), comprises a barrel holder assembly ((154),(156)) having at least two barrel orifices extending from a top end of the barrel holder assembly and at least two material distribution barrels ((162) and (164)) each removably positioned within each of the at least two barrel orifices (see Fig.2C-2D;[0023] and [0066-0070]). 
Additionally, in the same field of endeavor, 3-D printers, Lipson teaches a material deposition tool (18) for fabricating a living three-dimensional structure (see Fig. 2;[0010]), comprises barrel holder assembly  (material cartridge (26)) having at least two barrel orifices extending from a top end of the barrel holder assembly and at least two material distribution barrels (syringes (66) that contains material to be deposited through syringe needles (68) each removably positioned within each of the at least two barrel orifices (see Fig. 2 and Fig.8A-8D;[0051],[0057] and [0078-0080]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified 3D printing tool and assembly as taught by Konstantinos with at least two material distribution barrels each removably positioned within each of the at least two barrel orifices as taught by Maggiore and/or Lipson in order to provide material distribution barrels allowing a biological material to be added to structural material and scaffolding to efficiently, easily form a plurality of objects under sterile conditions and to produce multiple products from different building materials  (see [0005] of Maggiore).
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), Applicant's arguments and amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to Applicant’s arguments directed to the anticipation rejection by Konstantinos, Applicant’s amendments to the claim has overcome the claim rejection. Therefore, the rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Maggiore (US 2017/0335271) and Lipson (US 2006/0156978).  Applicant’s arguments are moot in view of the new grounds of rejection.
Applicant further argues that Yang fails to teach a 3D printing tool and assembly for dispensing multiple materials comprising, inter alia, at least two material distribution barrels, each removably positioned within one of the at least two barrel orifices. See remarks, Page 3.
Examiner respectfully submits that Yang teaches a rotary device 3D printer switching device includes a support rod (1) fixedly installed on the bottom support plate (2) and the distribution barrels heating head (5) is installed on the fixing seat (7), wherein the installation of the distribution barrels (5) in the barrel orifice  (7) not including the fact of fixed installation like the connection between the support elements implies that the distribution barrels are removable from the barrel orifice) (see Fig.1 and [ 0014] and [0017-0018] of the attached translation attached).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743